 

 

 

Case 2:20-mb-03262-MTM Document 3 Filed 11/16/20 Page 1 of 3

AO93 Search and Seizure Warrant

UNITED STATES DISTRICT COURT .
for th
District, of Atizona

In the Matter of the Search of Case No. IO - 3% are, ob MO

12828 N. Mountainside Dr. #101
Fountain Hills, AZ 85268

oe

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the
following person or property located in the District of Arizona:

As further described in Attachment A.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property described above, and that such search will reveal:

As set forth in Attachment B.

YOU ARE COMMANDED to execute this warrant on or before _ November 18, 2020 __ (not to exceed 14 days)
in the daytime 6:00 a.m. to 10:00 p.m. C0 at any time in the day or night as I find reasonable cause has been
established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken
to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where
the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to any United States Magistrate Judge on
criminal duty in the District of Arizona.

 

© | find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay of trial),
and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be searched or

seized D) for _30_ days (not to exceed 30) C until, the facts justifying, the later specific date of

Date and time issued: (1-4-30 e. | XC] pas = {VY) Moc F3»ttopn
| ~S

Judge's signature

 

City and state: Phoenix, Arizona Honorable Michael T. Morrissey, U.S. Magistrate Judge
Printed name and title

 

 
 

Case 2:20-mb-03262-MTM Document 3 Filed 11/16/20 Page 2 of 3

 

AO 93 (Rev, 01/09) Senech and Selzure Warrant (Pago 2)

 

 

RETURN
Case No.: Date and Time Warrant Executed: Copy of warrant and inventory left with:
AW “L Hf gS [rete . a
Zo ~ LET MB is} | Elhet Cerin
V2 AM

 

 

 

Inventory Made in the Presence of:

SA Marsho| Merce an

 

Inventory of the property taken and name of any person(s) seized:

Sec wtrudr eA receret foe prpecty

 

CERTIFICATION

 

 

Date:

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

[[/isptorco 7. Jr. Ljay—

Executing’officer’s signatu
SA Leigh Wy ieqet

Printed name aiid title

 

 

 

 

 

 
 

 

 

 

Case 2:20-mb-03262-MTM Document 3 Filed 11/16/20 Page 3 of 3

FD-597 (Rev, 4-13-2015) Page of

UNITED STATES DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF INVESTIGATION
Receipt for Property

 

Case ID: LOGA - PX- 334/$32.

On(datey November 5, 2620 __ item(s) listed below were:
Collected/Seized
Received From
Returned To
Released To

 

_ (Name)
(Street Address) [2028 N Mountainside Dr, Apt 10!

city FDuUrtain tHils, AZ

 

 

Description of Item (s):

 

 

V Lenora 6760 Loph he Compeder~__SM:CBO30 to7%
ize GR Patwok bust Sol state Deve oeTWa
S/N : PRUAVL9G525 35 4 R
ZGoGis PulwalTorchty Sxtas sold Shite Drive
SIN PILb0 S525 SS) fv
Mayra Waal dune sc Ay DETV ws
Vwesttev ciacbuir Wanel Dene SiN) wW5280 5 \ZAFAS
V. hase ch Merve wilh Masher Dell opr Cok 260 \weane,
B/N 412 “BG S32Z4A\
\/Z_Pabwet lsrawd| ~yare y SE \24 GS S/n) PE COOK WY
Vv. Som santh AGO EVoM. N50 C GB QIN: SS ESNK OF 2) 433 wy
Ve ask \e CB san disk Deives Sdunsuwa

 

 

 

 

Sry _ Cac

V Black enove VWhiwt Pac S/N RY- PSK CG £¢ wilh charorer’)
/ Gas, De? C owns whey SAN ‘2.6 Q. WS, P L Y
\/ Ron” wd ol) USB, 5 Sip Cards

Ret AN a Nord ve S/N BaP SSSS
Received By: we Received From:
Signi) ignature) ;

Printed Name/Tide: SA aw, 1) etme Printed Name/Title: Buster CEE AD

 

 

 

   
  

 

    
 

 

 

 

 

 
